internal_revenue_service number release date index number ----------------------- ------------------------------------------------------------ --------------------------- -------------------------------------------------- --------------------------- ------------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no -------------- telephone number ---------------------- refer reply to cc fip plr-133996-13 date august legend authority state -------------------------------------------------- -------------------------------------------------------------------- bonds --------------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------ dear ------------------ this letter is in response to your request for a ruling that loans to be made with proceeds of the bonds will be student loans under a program described in sec_144 of the internal_revenue_code code facts and representations the authority provides financial assistance including loans to enable qualified students to obtain a post-secondary education the authority intends to issue the bonds and use the proceeds of the bonds in a program to fund loans to refinance outstanding student loans the consolidation loan program the consolidation loan program will be a program of general application approved by the state to refinance one or more outstanding student loans original loans of a borrower with a single loan the consolidation loan program will not be a program described in sec_144 the primary purpose of the consolidated loan program is to reduce the interest rate on the student_loan notes of the authority’s current borrowers current borrowers as the authority refinances its outstanding bonds at lower interest rates also the authority and borrowers will benefit from the efficiencies of servicing and paying respectively single loans plr-133996-13 the authority will use the proceeds of the bonds to refinance certain original loans of its current borrowers these original loans are loans as further described below that the authority originally financed authority’s original loans with proceeds of tax- exempt bonds the prior bonds authority’s original loans were made to student borrowers under a program of general application approved by the state and not described in sec_144 the loans under this program meet the size limitation of sec_144 volume_cap was allocated by the state to the prior bonds at the time the authority made authority’s original loans the current borrowers were students that were either state residents or attending institutions of higher education within the state although the current borrowers may no longer be residents of the state the amounts of the refinancing loans to be made with proceeds of the bonds the refinancing loans will not exceed the respective current borrowers’ outstanding principal amounts of authority’s original loans plus any interest capitalized to or accrued on the authority’s original loans law sec_103 provides that except as provided in sec_103 gross_income does not include interest on any state_or_local_bond sec_103 provides in part that sec_103 shall not apply to any private_activity_bond which is not a qualified_bond within the meaning of sec_141 or any arbitrage_bond within the meaning of sec_148 sec_141 provides in part that a qualified_student_loan_bond is a qualified_bond if such bond is issued as part of an issue which meets the applicable_requirements of sec_146 and such bond meets the applicable_requirements of each subsection of sec_147 sec_144 provides in part that the term qualified_student_loan_bond means any bond issued as part of an issue the applicable_percentage or more of the net_proceeds of which are to be used directly or indirectly to make or finance student loans under a program described in sec_144 sec_144 describes a program of general application approved by the state if no loan under such program exceeds the difference between the total cost of attendance and other forms of student assistance not including loans pursuant to section 428b a of the higher education act of relating to parent loans or subpart of part c of title vii of the public health service act relating to student assistance for which the student borrower may be eligible a program shall not be treated as described in sec_144 if such program is described in sec_144 relating to a program to which the higher education act of applies sec_144 provides that a student_loan shall be treated as being made or financed under a program described in sec_144 with respect to an issue only if the student is a a resident of the state from which the volume_cap under sec_146 plr-133996-13 for such loan was derived or b enrolled at an educational_institution located in such state sec_146 provides that a private_activity_bond issued as part of an issue meets the requirements of this section if the aggregate face_amount of the private_activity_bonds issued pursuant to such issue when added to the aggregate face_amount of tax-exempt private_activity_bonds previously issued by the issuing authority during the calendar_year does not exceed such authority’s volume_cap for such calendar_year sec_146 provides that for purposes of the volume_cap imposed by sec_146 the term private_activity_bond shall not include any bond which is issued to refund another bond to the extent that the amount of such bond does not exceed the outstanding amount of the refunded bond and in the case of any qualified_student_loan_bond sec_146 shall apply only if the maturity_date of the refunding_bond is not later than the later of a the average maturity_date of the qualified student_loan bonds to be refunded by the issue of which the refunding_bond is a part or b the date years after the date on which the refunded bond was issued or in the case of a series of refundings the date on which the original bond was issued sec_148 provides that for purposes of sec_103 the term arbitrage_bond means any bond issued as part of an issue any portion of the proceeds of which are reasonably expected at the time of issuance of the bonds to be used directly or indirectly to acquire higher_yielding_investments or to replace funds which were used directly or indirectly to acquire higher_yielding_investments for purposes of sec_148 a bond shall be treated as an arbitrage_bond if the issuer intentionally uses any portion of the proceeds of the issue of which such bond is a part in a manner described above sec_1_103-7 of the income_tax regulations provides in part that in the case of an issue of obligations issued to refund the outstanding face_amount of an issue of obligations the proceeds of the refunding_issue will be considered to be used for the purpose for which the proceeds of the issue to be refunded were used sec_1 b provides in part that when proceeds of the refunding_issue discharge any of the outstanding principal amounts of the prior issue proceeds of the prior issue become transferred proceeds of the refunding_issue and cease to be proceeds of the prior issue sec_1_148-9 provides rules regarding the allowable allocation_methods for the investments corresponding to those transferred proceeds analysis the bonds will be refunding bonds of the prior bonds the proceeds of the bonds thus will be considered to be used for the purpose for which the proceeds of the prior bonds were used plr-133996-13 the authority represents that authority’s original loans were made under a program of general application approved by the state and not described in sec_144 the loans under this program meet the size limitation of sec_144 further it represents that volume_cap was allocated by the state for the prior bonds and that the current borrowers were students who were residents of the state or attending institutions of higher education within the state at the time the authority made authority’s original loans thus authority’s original loans met the nexus test of sec_144 accordingly authority’s original loans are student loans made under a program described in sec_144 the refinancing loans also will be made under a program of general application approved by the state and not described in sec_144 the amounts of the refinancing loans will not exceed the respective current borrowers’ outstanding principal amounts of authority’s original loans plus any interest capitalized to or accrued on the authority’s original loans the volume_cap for the bonds as refunding bonds for the prior issues will be derived directly or indirectly from the state the same state as that from which the volume_cap was derived for the prior bonds the current borrowers at the time the authority made authority’s original loans were students who were residents of the state or attending institutions of higher education within the state and thus the nexus test will be met with respect to the refinancing loans as a result the refinancing loans also will be student loans made under a program described in sec_144 conclusion the refinancing loans to be made with the proceeds of the bonds will be student loans made under a program described in sec_144 except as expressly provided herein no opinion is expressed or implied about the tax consequences of any transaction or item discussed in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-133996-13 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely associate chief_counsel financial institutions products s by _____________________ johanna som de cerff senior technician reviewer branch
